DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is Non-Final as a result of new ground of rejection.

Claim Status
Claims 1, 7-12, 17, 38-39, 43, 52, 74, and 80-88 are pending.
Claims 2-6, 13-16, 18-37, 40-42, 44-51, 53-73, and 75-79 were cancelled.
Claims 39 and 52 are withdrawn as being directed to a non-elected invention, the election
having been made on 3/21/2019.
Claims 1, 7-12, 17, 38, 43, 74, and 80-88 have been examined.

Priority
This application is a 371 of PCT/USI6/57661 filed on 10/19/2016, which claims the provisional application 62/244018 filed on 10/20/2015.

Withdrawn Rejection
The rejection of claims 1, 7-12, 17, 38, 43, 74, and 80-88 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chen (US 2017/0247672 A1) is withdrawn because applicant’s argument that the priority document of the Chen reference (provisional application 62/072,209) did not fully disclose the claimed peptide sequences is persuasive.
New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-12, 17, 38, 43, 74, and 80-88 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (WO 2010/129023 A2) in view of Lee et al. (Biochimica et Biophysica Acta 1798 (2010) 1977–1986.) in view of Rozek et al. (Eur. J. Biochem. 2000. 267, . 
Claim 1 is drawn to a fusion protein comprising the peptide sequences of SEQ ID Nos: 49-55.

    PNG
    media_image1.png
    277
    745
    media_image1.png
    Greyscale
Liu et al. teach the use of supercharged proteins for cell penetration (Title). Liu et al. show a fusion protein comprising a supercharged protein +36 GFP fusion to an enzyme of Cre recombinase and further conjugated with an endosomal escape peptide via sortase-mediated peptide conjugation shown as follows (Fig 54). Liu et al. further teach the supercharged protein are combined with an agent that disrupts endosomolytic vesicles or enhances the degradation of endosomes to deliver a bioactive agent from the endosome into the cytosol (p5/212-[0007], [00156]). 

    PNG
    media_image2.png
    433
    559
    media_image2.png
    Greyscale
Liu et al. do not teach an endosomal escape peptide sequence.
Lee et al. teach Aurein 1.2 (GLFDIIKKIAESF-NH2) is an anticancer peptide by forming highly amphipathic α-helical structures leading to cell membrane lysis (endosomal escape) shown as follows (p1978, col 1, para 1; p1985, Fig 5B). 
Liu et al. in view of Lee et al. do not teach Aurein 1.2 homolog peptide sequences of as 

    PNG
    media_image3.png
    310
    335
    media_image3.png
    Greyscale
Rozek et al. teach an aurein 1.2 sequence of GLFDIIKKIAESF-NH2 and its variants [AltContent: textbox ([img-media_image4.png]  [img-media_image5.png])]comprising one or more insertion, deletion, or substitutions (p5334, Table 1).  Rozek et al. teach a positively charged lysine can be substituted by a negatively charged glutamic acid shown above (p5333, Fig 3). Similarly, Mitaku et al.  teach “Amphiphilicity index of polar amino acids as an aid in the characterization of amino acid preference at membrane- water interfaces” (Title; Fig 1). Mitaku et al. teach the amino acid residues with strongly polar side chain can be arginine, lysine, histidine, glutamic acid and glutamine (p609, col 1, para 1). Because Mitaku et al. teach optimization of the amphiphilicity index of a helical peptide by optimizing the polar side chain of amino acids, one of ordinary skill in the art before the effective fining date of this invention would have found it obvious to optimize stability and/or bioactivity of a helical peptide (e.g., Aurein 1.2, amphipathic alpha helical peptide) via a substitution of an amino acid among (i) positive charged residues of arginine, lysine, and histidine and/or (ii) polar residues among arginine, lysine, histidine, glutamic acid and glutamine as suggested by Mitaku et al. 
With respect to claims 7, 74, 80, 82, and 88, the optimization of Aurein 1.2 based on a substitution of amino acids among positive charged arginine, lysine, and histidine reads on SEQ 

    PNG
    media_image6.png
    180
    610
    media_image6.png
    Greyscale




With respect to claims 81 and 86, The optimization of Aurein 1.2 based on a substitution of amino acids among amino acid with a polar side chain (K, R, H, E, Q) reads on SEQ ID Nos: 51 and 54.

    PNG
    media_image7.png
    110
    574
    media_image7.png
    Greyscale

With respect to claim 87, Rozek et al. show the polar amino acids of lysine and glutamic acid can be interchangeable in making Aurein 1.2 homologs (p5333, Fig 3), consistent with Mitaku teachings (p609, col 1, para 1). Rozek et al. suggest that a polar aspartic acid can be exchanged with glutamine (See D4 of Aurein 1.2 and Q4 of Aurein 4.1). Mitaku et al. teach that polar amino acids of glutamic acid and glutamine are interchangeable in an amphipathic a-helix. Thus, one of ordinary skill in the art before the effective filing date of this invention would have found obvious for conservative substitution of glutamic acid (e.g., E11) with glutamine or aspartic acid in Aurein 1.2, reading on the peptide SEQ ID NO: 55 of GLFDIIKKIADSF.
With respect to claims 8-10, Liu et al. show the protein comprising a therapeutic protein of Cre recombinase (Fig 54).
With respect to claims 11-12, 17, and 83-85, Liu et al. show the protein comprising a supercharged protein +36 GFP (Fig 54).
With respect to claim 43, Liu et al. teach the protein conjugated to a endosomal escape 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Liu’s fusion protein construct with Lee’s Aurein 1.2 peptide because (a) Liu et al. teach a internalized fusion protein comprising a peptide that disrupts endosomolytic vesicles or enhances the degradation of endosomes to deliver a bioactive agent from the endosome into the cytosol (p5/212-[0007], [00156]) and (b) Lee et al. teach Aurein 1.2 (GLFDIIKKIAESF-NH2) is an anticancer peptide by forming highly amphipathic α-helical structures leading to cell membrane lysis (p1978, col 1, para 1; p1985, Fig 5B). The combination would have a reasonable expectation of success because both references teach a cell membrane lysis peptide.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to modify the cell membrane lysis peptide of Aurein 2.1 (taught by Liu et al. in view of Lee et al.) according the teachings of Rozek et al. and Mitaku et al. because (a) Liu et al. in view of Lee et al. teach a fusion protein comprising an endosomal escape peptide of Aurein 1.2 (cell membrane lysis peptide), and (b) Rozek et al. suggest that a polar aspartic acid can be exchanged with glutamine to optimize bioactivity of Aurein 1.2 homologs (p5333, Fig 3; See D4 of Aurein 1.2 and Q4 of Aurein 4.1) and Mitaku et al. teach optimization of the amphiphilicity index of a helical peptide by optimizing strongly polar side chains of arginine, lysine, histidine, glutamic acid and glutamine residues (p609, col 1, para 1; Fig 1). The combination would have reasonable expectation of success because the references teach amphipathic α-helical Aurein 1.2 homologs. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/30/2021, with respect to the rejection(s) of 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
18-February-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615